﻿
I wish first to offer you, Sir, the most sincere congratulations of Belgium on your election to the presidency of the forty-third session of the General Assembly of the United Nations. I view your election as an international tribute to you personally and, through you, to your country, Argentina, which has resolutely chosen democracy and is in the process of consolidating it. I have the utmost confidence in your ability and your experience, which will enable you, with the constructive collaboration of all delegations, to direct our work to a successful conclusion. My delegation will contribute fully to that end.
I take this opportunity to thank your predecessor, Mr. Florin, for guiding with exemplary efficiency the work of the forty-second session of the General Assembly, which was particularly intensive.
This year more than ever I wish to pay a special tribute to the Secretary-General, to his tireless dedication and to his personal commitment to the common ideal of the constant search for world peace based on human dignity. On numerous occasions, and most recently during our last meeting in Brussels, I have been able to see for myself how deserving of our respect and, above all, our total support in his action.
I associate myself fully with the conclusions of his annual report, a document as complete as it is remarkable, in which he invites Governments to adapt themselves better to a changing international situation, thus allowing us to use our Organization with more determination and to better effect. I endorse this concept all the more heartily in that his ideas have served as the guiding principles for the views I have expressed from this rostrum in recent years. I am convinced that better defined international solidarity would make possible the broadening of the sphere of multilateral activities of the United Nations at a time when the universal and interdependent nature of many of the problems and challenges facing the international community is becoming increasingly evident.
My Greek colleague, Mr. Papoulias, speaking as President of the Council of Ministers of the European Community, yesterday presented the views of the 12 member States on the whole range of international Questions. His speech testified to the will of the European countries to speak with a single voice on the international scene. 
As far as Belgium is concerned, it is convinced that increased recourse to the multilateral settlement of problems will contribute to strengthening the authority, prestige and irreplaceable role of the United Nations.
As a founding Member of the Organization and a signatory of the San Francisco Charter, my country cannot fail to welcome the recent tangible signs that the Organization is again prepared to live up to its vocation. Indeed, conflicts that threaten the security of entire continents are now on the way to being resolved by peaceful means, whether through direct intervention by the United Nations or through efforts being made under its auspices.
This renewed vitality can only be sustained with the active individual and collective co-operation of all Members and, primarily, that of the countries with the greatest influence in international affairs. It is not enough to proclaim loudly and clearly the value of the principles of the Charter. The important thing is that it be faithfully and fully implemented by all, without exception. As certain recent breakthroughs have shown, only the political will of Members - and, in particular, that of the super-Powers - will make it possible for the United Nations to act effectively where such action is needed. The converse is also true. Any strengthening of the United Nations is beneficial to each member of the international community. Such interaction is therefore beneficial to all, but it can be set in motion only through the demonstration of goodwill by all.
Strengthening the Organization's capacity for action means enabling it to achieve such essential objectives as the consolidation of international peace and security, economic and social development and the promotion of human rights, and meeting the real challenges of time - helping to resolve the crisis created by the indebtedness of the developing countries, assisting the most disadvantaged peoples and fighting all forms of poverty, illiteracy, hunger, oppression and intolerance, as well as all violations of fundamental human rights.
In his 1983 report on the work of the Organization, the Secretary-General stated that the tendency towards the erosion of multilateralism and internationalism had to be halted and reversed, and he took that opportunity to examine various approaches that might make the Organization more effective as a political institution. He concluded that the first step towards strengthening the United Nations should consist in the sincere renewal of the commitments of all Governments to the principles of the Charter.
The fortieth anniversary of the United Nations provided an opportunity for all of us to renew our pledge of faith in the Organization. It also provided an occasion to engage in a sincere examination of conscience and to embark upon a process of United Nations reform to make it more effective and more responsive to the hopes all the peoples of the world have placed in it. Those efforts are now beginning to bear fruit.
Positive developments have also been brought about through the willingness of the Security Council to act unanimously through consensus in a certain number of conflicts. The personal efforts of the Secretary-General thus took on broader scope. To that we should add the valuable contribution the peace-keeping operations have made and will make in the future. All of this increases the real impact of the United Nations, in particular on public opinion, whose support is indispensable, and especially on young people, in whom our hopes for a better future are placed. 
I would also note that at the very moment when the effective intervention of the United Nations is becoming so evident our Organization is, paradoxically, suffering from a financial crisis that could well prevent it from meeting its most essential responsibilities. I therefore welcome the intention of the United States to find a solution to its contribution problem, and I trust that all Member States will fully live up to their financial commitments. It is essential that the reforms adopted two years ago by the General Assembly he promptly implemented so that the Organization can act under the best possible conditions and be in a position to justify the trust vested in it.
The international atmosphere to which I have referred has been profoundly affected by the improvement in East-West relations. Belgium welcomes this trend, to which it has actively contributed. For their part, the European Twelve are playing a growing role in the positive evolution of East-West relations. In this connection I would mention the start that has been made on achieving closer relations between the European members of the Council for Mutual Economic Assistance (COMECON), on the one hand, and the European Community, on the other. Belgium hopes that that progress will continue, with beneficial consequences for the economic and social well-being of mankind.
The signing of the Soviet-American Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles has been hailed, and rightly so, as an event of prime importance. It is a disarmament agreement in the true sense of the term, one that eliminates - and this is the first time it has been done - an entire category of nuclear weapons, accompanied by on-site verification measures that provide adequate guarantees of compliance to both parties.
We do not want it to end there. In a context in which no aspect of East-West relations is being neglected and in which improvements are being sought in all spheres, disarmament efforts are being intensively pursued in various fields. 
Belgium keenly hopes that the agreement on the 50 per cent reduction in the nuclear arsenals of the Soviet Union and the United States will soon be implemented.
Belgium values the continuation of bilateral negotiations between the Soviet Union and the United States on nuclear testing. The progressive and pragmatic approach that has been adopted, as propounded by Belgium, opens up real opportunities for achieving the desired results. We support actions that bring us closer to the objective of a comprehensive and verifiable ban on all nuclear testing, on the bilateral level and also on the international level at the Conference on Disarmament.
For several years chemical disarmament has been the object of intensive multilateral effort at the Conference on Disarmament. We remain confident of the possibility of reaching an agreement in the foreseeable future, notwithstanding the difficulties - which we do not underestimate - that lie ahead. Fortunately, the participants in those negotiations continue to manifest a desire to complete those negotiations successfully. To be successful, the agreement will have to have universal application. In this connection I should like to share my country's deep concern over the repeated violations of the 1925 Geneva Protocol that have occurred in recent years, and in the last few weeks. Those are dangerous precedents and we would very much hope that the indignation and keen emotion such odious acts have aroused will prevent their repetition. Belgium is also deeply concerned at the erosion of respect for a ban to which it attaches great value. We cannot forget that, historically, Belgium was the first victim of chemical weapons.	.
Refusal to consider that barbaric weapon a legitimate means for gaining military advantage is clearly the sine qua non of any success in attaining complete chemical disarmament, which is now being pursued at the Conference on Disarmament.
Like many other States, Belgium unequivocally condemned the use of chemical weapons when such use was confirmed by the fact-finding missions of the Secretary-General. Prompted by humanitarian considerations, my country has expressed its concern about the most recent allegations of the use of such weapons. We regret that the experts designated by the United Nations Secretary-General were unable to investigate that matter thoroughly. 
In that connection, I think it essential that the international community have a clear idea of potential risks inherent in recent events and that each State consider ways to prepare for them and to forestall dangerous developments before it is too late. To be sure, this involves respect for the law, but it also involves political will. We must redouble our efforts to achieve a consistent and effectively verifiable treaty totally banning chemical weapons and the production, stockpiling and use of those weapons, yet at the same time we must not relax our vigilance concerning respect for existing laws. I think President Reagan's initiative may be viewed in that perspective.
Belgium hopes that negotiations on conventional forces in Europe will begin soon. Their goal must be to reach the greatest possible stability at the lowest possible level of forces.
Especially in Europe, the disarmament effort is part of a wider process covering all aspects of the diplomatic and human relations among the various parties on a continent that has experienced and continues to experience profound divisions which we are striving gradually to reduce. That approach began with the Helsinki Final Act and is continuing in the framework of the Conference on Security and Co-operation in Europe now under way at Vienna.
Belgium expects that Conference to yield significant progress in human rights, where important commitments have been made in the past. We have seen encouraging signs of greater attention being given to these problems and of a greater willingness to make progress in this area. We hope that all participants will contribute more fully to this process. Belgium also expects that the Conference will set a timetable for the future in order to sustain the vitality of the process of improving East-West relations. 
In that context of detente, the tragedy of Afghanistan, which has caused such human suffering and material damage, appears to be on the way to a solution, with the help of the United Nations. Having contributed to the negotiation of the Geneva Accords, the United Nations is participating in their implementation. For its part, Belgium will closely follow the development of the situation, in particular the continued withdrawal of occupation forces and the Afghan people's exercise of self-determination. On that basis it will determine its position in the General Assembly debate on this issue.
The persistent personal efforts of the Secretary-General have led to acceptance by Iran and by Iraq of full implementation of Security Council resolution 598 (1987), which had been unanimously adopted by the Council with a view to ending a long and bloody war between those two countries. Belgium particularly welcomes the cease-fire that began on 20 August and the beginning of peace negotiations under United Nations auspices. I hope that an honourable, lasting settlement will soon restore peace in the Gulf region.
Other regional conflicts continue to plague Asia and the Middle East. They are a source of constant concern, and we express our hope that a peaceful settlement can be reached as quickly as possible.
In Asia, this would involve true independence for a democratic, neutral and non-aligned Cambodia. Belgium is especially aware of this issue since it is Vice-Chairman of the Ad Hoc Committee of the International Conference on Kampuchea.
Still with respect to Asia, Belgium reaffirms its support for simultaneous admission to the United Nations of the two Koreas and hopes that direct negotiations between the two parties will lead to their reunification. 
In the Middle East, we hope that international détente will help end the Israeli-Arab conflict and settle the Palestinian question. I personally tried to reconcile the points of view of the various parties concerned when I served as President of the Council of the European Community during the first half of 1987. Since then, the uprising of the Palestinian population in the occupied territories has shown that the status quo is not viable and that only a negotiated solution to the conflict can bring about a just, comprehensive and lasting settlement. This situation is, sadly, a perfect illustration of what I said a moment ago: that only political will on the part of the parties directly concerned and on the part of the great Powers can enable the United Nations to play the role we all say it should play. Unfortunately, that is not yet the case in the Israeli-Arab conflict, although there are certain signs that the beginnings of wisdom could lead to the trail blazed in other regions.
With respect to the situation in Central America, it is important that the hopes raised by the Esquipulas II agreement will not fade, and that new impetus will be given to the peace process in the region. The area's problems show how democratization, peace and economic development go hand in hand and how they influence each other.
Cyprus and Western Sahara, where the Secretary-General's role has also been established, are two other issues of interest. With regard to Cyprus, we noted with satisfaction the Geneva meeting between representatives of the island's two communities, under United Nations auspices. In the case of Western Sahara, Belgium welcomes the parties' acceptance of the Secretary-General's proposals concerning a referendum.
Turning to sub-Saharan Africa, I wish first of all to recall what my colleague from Greece said when he stressed the Twelve's rejection of apartheid and when he spoke of the pressure being brought to bear upon the South African Government. We are following with keen interest the efforts to bring peace to Angola and grant independence to Namibia. The fact that the parties concerned have agreed to hold talks is another positive element that should be emphasised and encouraged. For the first time in years there is finally hope for a peaceful settlement and wisdom is prevailing among those who only recently seemed adamant.
Indeed, we are encouraged by the progress of negotiations among South Africa, Angola and Cuba, with the mediation of the United States and the accord of the Soviet Union. The various agreements the parties have reached thus far and the prospect of finalizing the agreement on the withdrawal of foreign troops enable us to hope that 1988 will be a decisive, if belated, turning-point in the process of Namibia's accession to independence. Clearly, Belgium, as a member of the United Nations Council for Namibia, takes a prime interest in the implementation of Security Council resolution 435 (1978), by which 10 years ago the Security Council adopted a plan for the independence of Namibia on the basis of -general elections under United Nations supervision.
This progress, however, does not make me forget that the resolution of Angola's internal problems too is vital to ensuring stability and peaceful coexistence in the region.
Africa holds a special place in the heart of Belgians. Our affinity results from history and from the relations of co-operation maintained in the past and in the present by many of my countrymen throughout that vast continent.
Belgium believes that Africa cannot be an arena for rivalries and conflicting interests imported from outside. Its policy is to advocate and respect non-interference in the affairs of African States and to support the emergence of an African Africa, totally free and stable; an Africa able to find its own answers to its own problems and whose States will enjoy sufficient domestic and continental stability to be able to prevent, and peacefully settle, their conflicts and concentrate fully on reaching their economic and social development goals. I particularly hope that this will apply to Burundi, that friend of Belgium that recently has had to cope with such turmoil. The expectations resulting from the efforts of the Burundi Government should not be lost in vain antagonisms. Belgium, for its part, hopes to propose more thorough attempts at broad-based consultations among the principal countries co-operating with Burundi, in order to determine the conditions in which they can help it resolve the fundamental problems that give rise to such tensions and tragedies.
Today, we are all aware of the critical problems facing Africa with cumulative and dramatic effect; demographic growth outpaces the growth of food production, and the decline in commodity prices damages export earnings and brings a heavy burden of debt. These fundamental problems bring others, often tragic from the human point of view; widespread malnutrition, high infant mortality, rural exodus, deforestation, desertification. We cannot remain indifferent to the distress of millions of Africans suffering their plight with dignity and courage.
Speaking at the special session of the General Assembly on the economic situation in Africa in May 1986, I pointed out that it was not just emergency measures that were needed, but that we had to tackle the very roots of this problem. We have now defined a set of priority measures to promote the rehabilitation and development of Africa.
Now that the Ad Hoc Committee of the Whole of the General Assembly has completed its mid-term review and appraisal of the United Nations Programme of Action for African Recovery and Development, it is the proper time for decisive action.
Belgium is prepared to make its contribution to the recovery of the African countries in a coherent way and in co-operation with the other bilateral and multilateral donors. As time is pressing, such action must be taken without delay. 
In this regard, Belgium expresses satisfaction over the new momentum created by the decisions of the Toronto Summit for the search for a solution to the problem of the excessive external debt experienced by the least developed countries, among which there are so many sub-Saharan African nations. Together with the industrialized countries, in the competent forums the Belgian Government is examining technical measures in this regard, for it is our conviction that a stable and permanent framework for security and prosperity cannot be guaranteed as long as this problem lacks an adequate solution.
At the same time, however, Belgium maintains the strong conviction that the indebted countries need to pursue the closest possible co-operation with the international financial institutions, whose essential role in the process of the elaboration of economic adjustment strategies cannot be questioned.
In а few months we will celebrate the fortieth anniversary of the solemn adoption of the Universal Declaration of Human Rights.
That very influential instrument has more than symbolic value. Today it constitutes the basis of a complex and impressive set of rules designed to sustain the rights of the human person all over the world.
This celebration gives us the opportunity for reflection and evaluation. Six years ago, in this very Assembly, I appealed for the establishment of a system to ' monitor human rights based on both universal and regional mechanisms, associating the cultural diversities and differences between peoples.
I would note that in 1982, on the eve of the thirty-fifth anniversary of the Universal Declaration, on the initiative of my country, the General Assembly adopted a resolution urging Member States to engage in closer regional co-operation. Simultaneously, an exchange of information was set up between existing regional systems and our Organization in order to evaluate their mutual experience. 
I am pleased to note that since then regional mechanisms for the protection of human rights have been set up and are doing their job well, while others, with the same impetus, are fully expanding both with regard to the establishment of norms and the monitoring of compliance with those norms.
In view of those results, the Belgian delegation will continue to do its utmost to encourage this trend.
In one way or another, all the major problems of today derive from disregard for human dignity. That is why it is necessary to find ways to resolve them through a multilateral approach.
In conclusion, let me revert to my opening theme by calling for greater political will from each of us to enable the United Nations even better to fulfil the expectations we have always had of it.
